19-23185-rdd        Doc 119      Filed 08/29/19       Entered 08/29/19 14:40:04               Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     x

In re:

Retrieval-Masters Creditors Bureau, Inc. 1                            Chapter 11

         Debtor.                                                      Case No. 19-23185 (RDD)
                                                     x


                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

TO ALL INTERESTED PARTIES:

         Nuvei Technologies, Inc., formerly known as GlobalOnePay (“Nuvei”), hereby gives

notice of its appearance in this case pursuant to Bankruptcy Rule 9010 by and through the

undersigned counsel:

                   Cleveland R. Burke
                   Waller Lansden Dortch & Davis, LLP
                   100 Congress Ave., Suite 1800
                   Austin, Texas 78701
                   (512) 685-6400
                   (512) 685-6417 FAX
                   Email: cleveland.burke@wallerlaw.com

                   Derek W. Edwards
                   Waller Lansden Dortch & Davis, LLP
                   Nashville City Center
                   511 Union Street, Suite 2700
                   Nashville, Tennessee 37219
                   (615) 244-6380
                   (615) 244-6804 FAX
                   Email: derek.edwards@wallerlaw.com




1
 The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s service
address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523. The Debtor also
does business as American Medical Collection Agency.

                                                         1
4817-8233-0274.2
19-23185-rdd       Doc 119    Filed 08/29/19    Entered 08/29/19 14:40:04         Main Document
                                               Pg 2 of 3


         Nuvei respectfully requests that it be served with copies of all notices issued by the Clerk

of the Court and all other pleadings and notices to parties-in-interest filed by the Debtor, any

Creditors Committees, or any other interested parties in this case, including all adversary

proceedings, in accordance with Bankruptcy Rule 2002. Further, it requests that the Debtor

forward to it, through its attorneys of record, copies of all applications, motions, complaints, and

other proceedings filed by the Debtor, in the above-referenced case.

                                               WALLER LANSDEN DORTCH & DAVIS, LLP

                                               /s/ Cleveland R. Burke
                                               Cleveland R. Burke (admitted pro hac vice)
                                               Texas State Bar No. 24064975
                                               100 Congress Avenue, Suite 1800
                                               Austin, Texas 78701
                                               Telephone:     (512) 685-6400
                                               Facsimile:     (512) 685-6417
                                               Email:         cleveland.burke@wallerlaw.com

                                               Derek W. Edwards (admitted pro hac vice)
                                               TN BPR No. 021455
                                               Nashville City Center
                                               511 Union Street, Suite 2700
                                               Nashville, Tennessee 37219
                                               Telephone:     (615) 244-6380
                                               Facsimile:     (615) 244-6804
                                               Email:         derek.edwards@wallerlaw.com

                                               Attorneys for Nuvei Technologies, Inc.




                                                  2
4817-8233-0274.2
19-23185-rdd       Doc 119    Filed 08/29/19    Entered 08/29/19 14:40:04          Main Document
                                               Pg 3 of 3


                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
indicated on the electronic filing receipt. All other parties will be served by regular U.S. mail.
Parties may access this filing through the Court’s electronic filing system.



                                               /s/ Cleveland R. Burke
                                               Cleveland R. Burke




                                                  3
4817-8233-0274.2
